As filed with the Securities and Exchange Commission on January 21, 2015 Securities Act Registration No. 333-41461 Investment Company Act Reg. No. 811-08529 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 50 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 53 [X] (Check appropriate box or boxes.) MONTEAGLE FUNDS (Exact Name of Registrant as Specified in Charter) 2506 Winford Avenue, Nashville, TN37211 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (888) 263-5593 The Corporation Trust Company Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies To: Paul B. Ordonio, President Monteagle Funds 2506 Winford Avenue Nashville, TN 37211 Matthew A. Swendiman Graydon Head & Ritchey LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH 45202 Approximate Date of Proposed Public Offering: Immediately following effectiveness of this registration statement amendment. It is proposed that this filing will become effective (check appropriate box) |X| immediately upon filing pursuant to paragraph (b) |_| on (date) pursuant to paragraph (b) |_| 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: |_| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.50 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.49 filedDecember 31, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and the Registrant has duly caused this Post-Effective Amendment No. 50 to its registration statement to be signed on its behalf by the undersigned, duly authorized in the City of Abilene, State of Texas, on the21st day of January, 2015. MONTEAGLE FUNDS By: /s/ Paul B. Ordonio Paul B. Ordonio, President Pursuant to the requirements of the Securities Act this registration statement has been signed below by the following persons in the capacities and on the dates indicated: /s/ Paul B. Ordonio President 01/21/2015 Paul B. Ordonio Date /s/ Larry Beaver Treasurer 01/21/2015 Larry Beaver Date /s/ LarryJ. Anderson Trustee 01/21/2015 Larry Joe Anderson * Date /s/ Brian J. Green Trustee 01/21/2015 Brian Joseph Green * Date /s/ Charles M. Kinard Trustee 01/21/2015 Charles Michael Kinard * Date *By: /s/ Paul B. Ordonio 01/21/2015 Paul B. Ordonio, Attorney-in-Fact Date EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
